     Case 2:20-cv-00539-JAM-DB Document 27 Filed 08/31/20 Page 1 of 9

1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        SHERYL CLARK, individually,       No.   2:20-cv-00539-JAM-DB
         as successor-in-interest to
10       Delaine Stowell, on behalf of
         the estate of Delaine
11       Stowell, and on behalf of the     ORDER GRANTING DEFENDANT’S
         class,                            MOTION TO DISMISS
12
                     Plaintiff,
13
             v.
14
         TRANSAMERICA LIFE INSURANCE
15       COMPANY, an Iowa corporation,
16                   Defendant.
17

18           This matter is before the Court on Transamerica Life

19   Insurance Company’s (“Defendant”) Motion to Dismiss for failure

20   to state a claim upon which relief can be granted.         Mot. to

21   Dismiss (“Mot.”), ECF No. 22.       Sheryl Clark (“Plaintiff”) filed

22   an opposition to Defendant’s motion, Opp’n, ECF No. 24, to which

23   Defendant replied, Reply, ECF No. 25.       After consideration of

24   the parties’ briefing on the motion and relevant legal

25   authority, the Court GRANTS Defendant’s Motion to Dismiss.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for August 11, 2020.
                                      1
     Case 2:20-cv-00539-JAM-DB Document 27 Filed 08/31/20 Page 2 of 9

1                               I.    BACKGROUND

2         This dispute centers around the applicability and reach of

3    California Insurance Code §§ 10113.71 and 10113.72.          First

4    Amended Compl. (“FAC”) ¶ 2, ECF No. 19.        Section 10113.71

5    governs grace periods and notice of termination of a policy.

6    See Cal. Ins. Code § 10113.71.       Section 10113.72 governs which

7    individuals are to receive notice of lapse or termination of a

8    policy and notice of the right to change the written

9    designation.   See Cal. Ins. Code § 10113.72.       Plaintiff alleges

10   Defendant refused to comply with these mandatory provisions of

11   the California Insurance Code and, in so doing, is in breach of

12   contract, has engaged in unfair competition, and has committed

13   financial elder abuse.     See FAC ¶¶ 96–104, 105–17, 118–26.

14        Plaintiff is a beneficiary of her deceased mother’s life

15   insurance policy.    FAC ¶ 12.    Sometime around 1992, Plaintiff’s

16   mother purchased coverage under a group policy issued to J.C.

17   Penney Company.     FAC ¶¶ 37, 39.    The group policy was governed

18   by Illinois law.    FAC ¶ 39.    The value of the coverage was

19   $12,000.00 and the premium was $16.12 per month.         FAC ¶ 38.

20   Plaintiff’s mother paid the premium for 26 years.         FAC ¶ 43.
21   Defendant allegedly failed to provide Plaintiff’s mother with

22   the right to designate another recipient of policy notices,

23   including a thirty-day notice of any effective lapse or the

24   right to a sixty-day grace period, and otherwise concealed

25   information from Plaintiff and her mother, in violation of the

26   aforementioned sections of the California Insurance Code.            FAC
27   ¶¶ 51–55.

28        Defendant allegedly attempted to lapse or terminate
                                          2
     Case 2:20-cv-00539-JAM-DB Document 27 Filed 08/31/20 Page 3 of 9

1    coverage around July of 2018.       FAC ¶ 55.      Plaintiff has no

2    record of her mother receiving any notices of missed premium

3    payments or impending lapse.       Id.      Plaintiff’s mother passed

4    away on August 7, 2018.       FAC ¶ 56.       At some point thereafter,

5    Plaintiff submitted a claim to Defendant for the life insurance

6    death benefits.    FAC ¶ 57.      The claim was initially denied due

7    to nonpayment of premiums.        Id.    Defendant’s initial denial was

8    in error.     Edwards Decl. ¶ 10, ECF No. 22-2.         Defendant is now

9    making full payment of the life insurance death benefits and

10   accrued interest to Plaintiff.          Id.

11

12                               II.     OPINION

13        A.     Judicial Notice

14        Defendant requests judicial notice of the following:

15   (1) Group Policy No. 25222, the group life insurance policy

16   issued and delivered to J.C. Penney Company; (2) Delaine

17   Stowell’s May 7, 1992 Enrollment Form; (3) Delaine Stowell’s

18   June 13, 1993 Enrollment Form for Additional Benefits;

19   (4) Records from the California and Delaware Secretary of State

20   reflecting J.C. Penney Company’s January 25, 2002 legal name
21   change; (5) Records from the California and Vermont Secretary of

22   State reflecting J.C. Penney Life Insurance Company’s legal name

23   change; (6) Records from the Vermont Secretary of State

24   reflecting that Stonebridge Life Insurance Company legally

25   merged into Transamerica Life Insurance Company on October 1,

26   2015; (7) Merger Endorsement for Certificate Insurance No.
27   74LB810725; (8) Certificate of Insurance No. 74LB810725

28   effective May 20, 1992; (9) Records from the California
                                             3
     Case 2:20-cv-00539-JAM-DB Document 27 Filed 08/31/20 Page 4 of 9

1    Secretary of State reflecting that Defendant is an Iowa

2    corporation with its principal place of business in Cedar

3    Rapids, Iowa; (10) July 25, 2018 Billing Summary reflecting the

4    ability to pay the premiums to maintain the Certificate of

5    Insurance No. 74LB810725; (11) the legislative history of

6    Assembly Bill 1747.     Def.’s Request for Judicial Notice (“Def.’s

7    RJN”), ECF No. 22-1.     Plaintiff requests the Court take judicial

8    notice of the same legislative history and records from the

9    California Secretary of State reflecting J.C. Penney Company’s

10   registration as a domestic stock corporation.         Pl.’s Request for

11   Judicial Notice (“Pl.’s RJN”), ECF No. 24-1.

12        Rule 201 of the Federal Rules of Evidence allows a

13   court to take judicial notice of an adjudicative fact that

14   is “not subject to reasonable dispute,” because it (1) “is

15   generally known within the trial court’s territorial

16   jurisdiction”; or (2) “can be accurately and readily

17   determined from sources whose accuracy cannot reasonably be

18   questioned.”   Fed. R. Evid. 201(a)-(b).       “[A]s a general

19   rule, a district court may not consider materials not

20   originally included in the pleadings in deciding a Rule 12
21   motion . . . [but] it ‘may take judicial notice of matters

22   of public record’ and consider them without converting a

23   Rule 12 motion into one for summary judgment.”         United

24   States v. 14.02 Acres of Land, 547 F.3d 943, 955 (9th Cir.

25   2008) (quoting Lee v. City of Los Angeles, 250 F.3d 668, 688

26   (9th Cir. 2001)).    However, courts may not take judicial
27   notice of “disputed facts stated in public records.”            See

28   Lee, 250 F.3d at 690.     A court may also consider materials
                                          4
     Case 2:20-cv-00539-JAM-DB Document 27 Filed 08/31/20 Page 5 of 9

1    incorporated into the complaint.         Cotto Settlement v.

2    Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).         The

3    doctrine of incorporation by reference includes “situations

4    where the complaint necessarily relies upon a document or

5    the contents of the document are alleged in a complaint, the

6    document’s authenticity is not in question and there are no

7    disputed issues as to the document’s relevance.”         Id.

8          Judicial notice of Group Policy No, 25222, Delaine

9    Stowell’s Enrollment Forms, the Merger Endorsement for

10   Certificate of Insurance No. 74LB810725, the Certificate of

11   Insurance No. 74LB810725, and the July 25, 2018 Billing

12   Summary is appropriate under the incorporation by reference

13   doctrine.   Plaintiff’s FAC is premised on her claim that

14   Defendant violated California Insurance Code §§ 10113.71 and

15   10113.72 as they apply to her mother’s life insurance

16   coverage.   As a result, the FAC references and relies upon

17   Plaintiff’s mother enrolling in J.C. Penney Company’s group

18   life insurance policy, which Defendant subsequently

19   acquired, and Defendant failing to provide an extended

20   period for premium payments.      See, e.g., FAC ¶¶ 37, 39, 41,
21   54.   Plaintiff’s argument that the July 25, 2018 Billing

22   Summary’ authenticity is in question is without merit.             See

23   Pl.’s Opp’n to Def.’s RJN at 1–2, ECF No. 24-2.

24         Judicial notice of the records from the California,

25   Delaware, and Vermont Secretaries of State, as well as the

26   legislative history of Assembly Bill 1714, is also
27   appropriate as these are all matters of public record.             See

28   Gerritsen v. Warner Bros. Entm’t Inc., 112 F.Supp.3d 1011,
                                          5
     Case 2:20-cv-00539-JAM-DB Document 27 Filed 08/31/20 Page 6 of 9

1    1034 (C.D. Cal. 2015) (taking judicial notice of facts in a

2    business entity profile on the California Secretary of

3    State’s website); see also Hansen Beverage Co. v. Innovation

4    Ventures, LLC, Case NO. 08-CV-1166, 2009 WL 6597891 at *1

5    (S.D. Cal. 2009) (judicial notice of public records and

6    government documents available from reliable sources on the

7    Internet such as websites run by governmental agencies is

8    proper).

9         Accordingly, the Court GRANTS Defendant and Plaintiff’s

10   requests for judicial notice.

11        B.    Legal Standard

12        A Rule 12(b)(6) motion attacks the complaint as not

13   alleging sufficient facts to state a claim for relief.             “To

14   survive a motion to dismiss [under 12(b)(6)], a complaint must

15   contain sufficient factual matter, accepted as true, to state a

16   claim to relied that is plausible on its face.”         Ashcroft v.

17   Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and

18   citation omitted).    Dismissal is proper where there is no

19   cognizable legal theory or insufficient facts supporting a claim

20   entitling the plaintiff to relief.       Hinds Invs., L.P. v.
21   Angiolo, 654 F.3d 846, 850 (9th Cir. 2011).

22        C.    Analysis

23        Defendant argues Plaintiff has failed to state a claim for

24   relief as California Insurance Code §§ 10113.71 and 10113.72 do

25   not apply to her mother’s policy: a group policy neither issued

26   nor delivered in California.      See Mot. at 9–15.     Defendant
27   contends § 10113.71 only applies to life insurance policies

28   issued or delivered in California, and § 10113.72 only applies
                                          6
     Case 2:20-cv-00539-JAM-DB Document 27 Filed 08/31/20 Page 7 of 9

1    to individual life insurance policies.         Id.   Plaintiff does not

2    dispute this directly.     Instead, Plaintiff argues the provisions

3    apply to all policies in effect in 2013 and conflict of law and

4    renewal principles support applying the provisions to

5    Plaintiff’s mother’s policy.      See Opp’n at 4–12.      Plaintiff also

6    argues that Defendant is mistaken in classifying her mother’s

7    policy as a group policy.     See Opp’n at 13–15.

8         In 1991, J.C. Penney Company, a Delaware corporation

9    located in Illinois, applied for a group life insurance policy

10   from J.C. Penney Life Insurance Company.         See Group Policy, Ex.

11   1 to Edwards Decl. at 7–8, ECF No. 22-2.         J.C. Penney Life

12   Insurance Company issued and delivered Group Policy No. 25222 to

13   J.C. Penney Company in Illinois.         Id.   Under the terms of the

14   group policy, individuals age thirty to seventy-five who are

15   credit card holders with J.C. Penney Company, or their spouses,

16   could enroll in the group life insurance coverage.          Id. at 9.

17   Upon doing so, they would be issued a Certificate of Insurance

18   as evidence of enrollment under the group policy.          Id.

19   Plaintiff’s mother enrolled in this policy.          See Enrollment

20   Form, Ex. 2 to Edwards Decl. at 15–16, ECF No. 22-2.
21        Section 10113.71 of the California Insurance Code provides

22   that any life insurance policy “issued or delivered in

23   [California]” must contain a provision for at least a sixty-day

24   grace period and notice of pending lapse and termination at

25   least thirty days prior.     See Cal. Ins. Code § 10113.71(a)–(b).

26   Section 10113.71 applies to individual and group life insurance
27   policies.   See Cal. Ins. Code § 10113.71(c).        Section 10113.72

28   of the California Insurance Code specifies that “an individual
                                          7
     Case 2:20-cv-00539-JAM-DB Document 27 Filed 08/31/20 Page 8 of 9

1    life insurance policy” shall not be issued or delivered in

2    California until the applicant has been given the opportunity to

3    designate at least one other person to receive notice of lapse

4    or termination of a policy.      See Cal. Ins. Code § 10113.72(a).

5    It also specifies that “[n]o individual life insurance policy

6    shall lapse or be terminated for nonpayment of premium” unless

7    the insurer gives at least 30-days notice to the policy owner

8    and other designated persons.        See Cal. Ins. Code § 10113.72(c).

9         Group life insurance is purchased under a single contract

10   and issued to an entity covering a specified group of people.

11   See, e.g., Heighley v. J.C. Penney Life Ins. Co., 257 F.Supp.2d

12   1241, 1246–47, 1251 (C.D. Cal. 2003).       Here, J.C. Penney Company

13   is the group life insurance policy owner.        See Group Policy, Ex.

14   1 to Edwards Decl. at 7–8.      Its group policy covers eligible

15   members of the group who enroll, i.e., J.C. Penney Company

16   credit card holders.     Id. at 9.    An eligible person who enrolls

17   receives a Certificate of Insurance.       Id.   The Certificate of

18   Insurance serves as proof of insurance, but it is not the actual

19   insurance policy.     Id.

20        Thus, Plaintiff’s mother enrolled in a group life insurance
21   policy, but was not, herself, the policy holder.         The group

22   policy was issued and delivered to J.C. Penney Company in

23   Illinois.   The plain text of § 10113.71 makes clear that its

24   provisions only apply to group or individual life insurance

25   policies issued or delivered in California.        Cal. Ins. Code

26   § 10113.71(a).    And the plain text of § 10113.72 clearly
27   establishes that its provisions only apply to individual life

28   insurance policies.    Cal. Ins. Code § 10113.72(a).       The life
                                           8
     Case 2:20-cv-00539-JAM-DB Document 27 Filed 08/31/20 Page 9 of 9

1    insurance policy in question was neither issued or delivered in

2    California nor is it an individual policy.        Therefore, it is not

3    covered by either section of the California Insurance Code.

4         Accordingly, Plaintiff’s breach of contract, unfair

5    competition, and elder abuse claims, which all rely upon

6    Defendant’s alleged violations of §§ 10113.71 and 10113.72,

7    necessarily fail as a matter of law.       Plaintiff’s declaratory

8    relief claims fail for the same reason.

9         D.    Leave to Amend

10        The Court need not grant leave to amend where amendment

11   would be futile.    Deveraturda v. Globe Aviation Sec. Servs., 454

12   F.3d 1043, 1049 (9th Cir. 2006).         For the reasons described

13   above, the Court finds that Plaintiff’s claims cannot be

14   salvaged by amendment.      Accordingly, dismissal with prejudice is

15   appropriate.

16

17                               III.   ORDER

18         Defendant’s Motion to Dismiss is GRANTED WITH PREJUDICE.

19
               The Clerk of the Court is directed to close the case.
20
          IT IS SO ORDERED.
21
     Dated: August 28, 2020
22

23

24

25

26
27

28
                                          9
